 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Food and Commercial Workers InternationalUnion, Local No. 1063, AFL-CIO' and Heath-man Enterprises Limited and Heathman Em-ployees Independent Union, Party in Interest.Case 10-CP-174May 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 1, 1980, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent and the Em-ployer filed exceptions and supporting briefs, andRespondent filed a brief in reply to the Employer'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,2find-ings,3and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United Foodand Commercial Workers International Union,Local No. 1063, AFL-CIO, Jonesboro, Georgia,its officers, agents, and representatives, shall takethe action set forth in the said recommendedI The name of the Union, formerly Retail Clerks Union Local No.1063, AFL-CIO, is amended to reflect the change resulting from themerging of Retail Clerks International Union and the AmalgamatedMeatcutters and Butcher Workmen of North America on June 7, 1979.2 For the reasons stated in Service Employees' International Union, LocalNo. 227, AFL-CIO (Children's Rehabilitation Center, Inc.), 211 NLRB 982(1974), Member Penello would find that the Administrative Law Judgeerred by permitting Respondent to introduce evidence relating to theEmployer's alleged assistance to and/or domination of the recognizedunion. For the reasons stated in his dissenting opinion in Children's Reha-bilitation Center, Chairman Fanning would affirm the Administrative LawJudge's ruling. Member Jenkins did not participate in that case, and findsit unnecessary to rule on the issue in view of his agreement with theresult in the instant case.3 We note that in sec. II,C,(2), of his Decision the Administrative LawJudge inadvertently erred by stating that Respondent contended that itspicketing was protected by the publicity proviso contained in Sec.8(bX7XC) of the Act. We correct that statement to reflect that Respond-ent's contention was that its picketing was for informational purposesonly and did not have a recognitional or organizational object.Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issuesand the positions of the parties.249 NLRB No. 52Order, except that the attached notice is substitutedfor that of the Administrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT picket or threaten to picketHeathman Enterprises Limited, with an objectof forcing or requiring that Employer to rec-ognize or bargain with us as the representativeof its employees, or forcing any of you toaccept us as your collective-bargaining repre-sentative, at a time when Heathman Enter-prises Limited has lawfully recognized Heath-man Employees Independent Union, or anyother labor organization, as your collective-bargaining representative, and a question con-cerning representation cannot be raised underthe National Labor Relations Act, as amended.UNITED FOOD AND COMMERCIALWORKERS INTERNATIONAL UNION,LOCAL 1063, AFL-CIODECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard before me on June 27, 1979, in Atlanta,Georgia.On May 14, 1979,' Heathman Enterprises, Limited(hereinafter called the Employer), filed the unfair laborpractice charge against Retail Clerks Union Local No.1063, AFL-CIO (hereinafter called Respondent), alleg-L All dates are in 1979, unless otherwise stated. UNITED FOOD AND COMMERCIAL WORKERS, LOCAL 1063373ing that Respondent violated Section 8(b)(7)(A)2of theNational Labor Relations Act, as amended (hereinaftercalled the Act).On May 31, the Regional Director for Region 10 ofthe National Labor Relations Board (hereinafter calledthe Board) issued a complaint and notice of hearing.Service of the charge and the complaint and notice ofhearing was duly made upon the partiesRespondent filed a timely answer to the complaint bywhich it admitted certain allegations but denied the sub-stantive allegations and that it had committed any unfairlabor practices.All parties appeared at the hearing before me. Eachwas represented by counsel and was afforded full oppor-tunity to be heard, to introduce and to meet material evi-dence, to examine and cross-examine witnesses,3to pres-ent oral arguments, and to file briefs. Post-hearing briefswere received from counsel for the Board's GeneralCounsel, counsel for Respondent, and from the Employ-er's counsel. The contents of those briefs have been fullyconsidered.Upon consideration of the entire record and the briefs,and my observation of the witnesses and their demeanor,I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe Employer, a Georgia corporation, maintains itsoffice and place of business in Stone Mountain, Georgia,where it is engaged in the operation of retail grocerystores located in Stone Mountain and Jonesboro, Geor-gia.During the calendar year immediately preceding issu-ance of the complaint, the Employer received gross rev-enue in excess of $500,000 and in the same period of timepurchased and received products valued in excess of$50,000 directly from suppliers located outside Georgia.The parties agree, the record reflects, and I find thatat all material times the Employer has been engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.The parties agree, the record reflects, and I find thatRespondent has been a labor organization within themeaning of Section 2(5) of the Act at all times materialherein.Respondent denied that Heathman Employees Inde-pendent Union (hereinafter called Independent) is a labororganization within the meaning of the Act.2 Sec. 8(b)(7)(A) provides it is an unfair labor practice for a labor orga-nization:to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requir-ing an employer to recognize or bargain with a labor organization asthe representative of his employees, or forcing or requiring the em-ployees of an employer to accept or select such labor organization astheir collective bargaining representative, unless such labor organiza-tion is currently certified as the representative of such employees:(A) where the employer has lawfully recognized in accordancewith this Act any other labor organization and a question concerningrepresentation may not appropriately be raised under Section 9(c) ofthis Act.a All witn-sses were sequestered upon Respondent's motion.The Board has long held that an organization in whichemployees participate, and which exists, in whole or inpart, for the purpose of dealing with employers concern-ing wages, hours, and other terms and conditions of em-ployment meets the criteria of statutory definition of alabor organization contained within Section 2(5) of theAct. Alto Plastics Manufacturing Corporation, 136 NLRB850, 851-852 (1962); Underwriters Adjusting Company, 227NLRB 453 (1976).The evidence herein establishes that the Independentexists by virtue of bylaws adopted by the employees ofthe Employer. In salient part, those bylaws provide thatthe Independent exists "to establish equitable workingconditions and wage scales, to protect ...(employee).. ..interest...." Further, those bylaws provide thatmembership in the organization shall consist of presentand future employees of the Employer.Additionally, the Independent operates with electedofficers who are Heathman's employees. Finally, the evi-dence shows that representatives of the Independent ne-gotiated the terms of a collective-bargaining agreementwith the Employer and that agreement was ratified byIndependent's membership.Upon all the foregoing facts, I find that the Independ-ent is, and at all times material herein has been, a labororganization within the meaning of the Act.Accordingly, I conclude that the evidence confers ju-risdiction in the Board and it will effectuate the purposesof the Act for the Board to assert such jurisdiction overthe parties and the subject matter herein.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesI. Did the Employer lawfully grant recognition to theIndependent to be the exclusive representative for collec-tive bargaining on behalf of all full-time and regular part-time employees at its stores in Stone Mountain andJonesboro, Georgia, excluding office clerical employees,professional employees, guards, and supervisors as de-fined in the Act?42. Did Respondent's picketing have an object pro-scribed by Section 8(b)(7)(A) of the Act?B. The FactsThe following recitation of facts and scenario ofevents is based on stipulations of the parties, admissions,and uncontradicted testimony upon matters deemed rele-vant. Although only the facts considered relevant to theissues are recited for the sake of brevity, I have consid-ered all matters litigated and arguments of counsel madeupon them. Omitted matter is deemed irrelevant, super-fluous, or not credible.As indicated, the Employer operates two retail gro-cery stores-one in Stone Mountain, Georgia, and theother in Jonesboro. The Stone Mountain facility openedin December 1975. Jonesboro was opened in December1978. The initial complement of Jonesboro employees in-cluded some supervisory and rank-and-file employeesfrom Stone Mountain who were transferred to Jonesboro4 The appropriateness of the stated bargaining unit is not disputed 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDto assist in a smooth opening operation. The labor rela-tions policy of both locations is directed by DonaldHeathman, Jr.The important events herein may be chronologicallyoutlined as follows:March 12: The Jonesboro store was picketed by Re-spondent. Picket signs bore the legend "Notice to Public.Please do not Patronize. Heathman does not EmployMembers of Retail Clerks Local 1063, AFL-CIO."Also, handbills were distributed by Respondent at theJonesboro location. In addition to a message similar tothat contained on the picket signs, the handbills solicitedpublic patronage of four other named grocery stores inthe Jonesboro area, the employees of which "work undera union contract."April 13: The employer filed a charge alleging Re-spondent violated Section 8(b)(7)(C) of the Act. Thatcase was docketed as Case 10-CP-173. Also, the Em-ployer filed a representation petition docketed as Case10-RM-689.April 20: The 8(b)(7)(C) charge (Case 10-CP-173) waswithdrawn.April 23: The Employer's representation petition (Case10-RM-689) was withdrawn.May 2: The Independent filed a petition for certifica-tion of representative (Case 10-RC-11760) for the com-bined unit of Jonesboro and Stone Mountain employees.May 3: Region 10 advised Respondent that the Inde-pendent had filed the petition in Case 10-RC-1 1760 andprovided Respondent 48 hours in which to intervene inthat proceeding.May 8: The Regional Office conducted a preelectionconference upon the petition of the Independent. No rep-resentative of Respondent appeared although Respondentwas aware the conference had been scheduled.During the conference authorization cards providedby the Independent were checked against the Employer'spayroll signatures. Of approximately 124 employees onthe list of potential unit employees, the card check re-vealed 92 apparently authentic signatures. Based uponthis showing of majority, the Employer granted recogni-tion to the Independent.May 8: The Employer advised Respondent, in writing,that the Independent had been recognized as collective-bargaining representative of the subject employees.May 9: The Independent withdrew its representationpetition, Case 10-RC-11760. Respondent's picketing ofthe Jonesboro facility was continuous from March 12through this date.May 14: The Independent conducted an election of of-ficers.May 14: The Employer filed the instant charge. Re-spondent's picketing continued.May 17: Collective-bargaining negotiations began be-tween the Employer and the Independent.May 21: A second negotiating session was held be-tween the Employer and the Independent.May 24: The Board's Regional Office representativesadvised Respondent that a complaint had been author-ized upon the instant charge. Respondent's picketingstopped.May 30: Respondent resumed its picketing with sub-stantially identical legends upon its picket signs as ap-peared originally.May 31: The Board initiated an injunction proceedingbased upon the instant charge and the administrative de-termination that it had merit. The injunction proceeding,entitled "Curtis L. Mack v. Retail Clerks Union Local No.1063, AFL-CIO," was filed in the United States DistrictCourt for the Northern District, Georgia, Atlanta Divi-sion, and was docketed as Civil Action No. C79-940 A.June 6: Respondent filed a charge (Case 10-CA-14728)alleging the Employer violated Section 8(a)(1) and (2) ofthe Act. The gravamen of that charge was an assertedunlawful assistance or domination by the Employertoward the Independent.June 11: The Regional Director, after investigation,dismissed Respondent's 8(a)(2) charge, Case 10-CA-14728. Respondent requested an extension of time to filean appeal to the Board's General Counsel.On this date, also, United States District Judge HaroldL. Murphy began hearings in the injunction proceeding.Those proceedings continued on June 12, 14, 18, and 20.June 14: The Employer and Independent signed a col-lective-bargaining agreement.July 2: Respondent filed its appeal to the Board's Gen-eral Counsel from the regional dismissal of its 8(a)(2)charge.July 10: U. S. District Court Judge Murphy issued anorder granting the Board's request for a temporary in-junction.August 31: the Board's General Counsel denied Re-spondent's appeal from the Regional Director's dismissalof the 8(a)(2) charge, Case 10-CA-14728.The events of July 2 and 10, and August 31, set forthabove, occurred subsequent to the close of the instanthearing. All parties have alluded to them in their post-hearing briefs. In view of this, and because they areeither part of the formal judicial injunction proceedingsand/or part of the official action upon the charge in Case10-CA-14728, I take official notice of their existence.C. Analysis1. The grant of recognitionAn essential element of the General Counsel's primafacie case is that the grant of recognition had beenlawful. Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (Darby Electric Corporation), 153NLRB 717, 723 (1965), enfd. 362 F.2d 232 (2d cir. 1966).Respondent urges that the recognition accorded the In-dependent was tainted by virtue of participation of statu-tory supervisors and/or the Employer's agents.In support of this defense, Respondent proffered evi-dence purporting to show that such supervisors and/oragents rendered assistance to and/or dominated the Inde-pendent.The General Counsel and Employer objected to theintroduction of the evidence offered to demonstrate theimpropriety of the grant of recognition. The objectionsto such evidence were predicated upon the fact that thepending 8(a)(2) charge (Case 10-CA-14728) had beendismissed by the Regional Director.-------- UNITED FOOD AND COMMERCIAL WORKERS, LOCAL 1063375At the hearing, I first declared that I consideredmyself bound by the General Counsel's disposition ofthat charge. Thus, initially the General Counsel's objec-tion was sustained.Upon reconsideration, I later permitted Respondent tooffer its evidence of assistance and/or domination.Thereafter, Respondent adduced certair evidence (tobe discussed more fully below) which it argues demon-strates that the recognition of the Independent was notlawful. Additionally, considerable evidence of similarimport had been earlier adduced in the injunction pro-ceeding. That evidence has been incorporated by stipula-tion into the instant record.5I have reviewed the applicable decisional precedentand all post-hearing arguments on this issue. These per-suade me that it is indeed appropriate for the instantrecord to contain Respondent's defense evidence relatingto assistance and/or domination. A brief review of theapplicable authority is in order.Local 182, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(Woodward Motors, Inc.), 135 NLRB 851 (1962), an8(b)(7)(B) proceeding, contained as an issue the preemp-tive character of the General Counsel's dismissal of an8(a)(2) allegation. In that case, the validity of the electionwhich formed the basis of the 8(b)(7)(B) complaint de-pended on the effectiveness of that dismissal.The Board adopted, pro forma, Administrative LawJudge Maher's observation that the final authority con-ferred by the Act upon the General Counsel, with re-spect to issuance of complaints, precludes the Boardfrom review of the General Counsel's refusal to issue acomplaint. (135 NLRB 851, 858, fn. 9.)International Hod Carriers' Building & Common Labor-ers' Union of America, Road & Heavy Construction, Local1298, AFL-CIO (Roman Stone Construction Company,and Kindred Concrete Products, Inc.), 153 NLRB 659(1965), involved allegations of violation of Section8(b)(7)(A). A major issue in that case is identical to theinstant issue; namely, the existence of a question concern-ing representation. Patently, resolution of this questiondepends on the validity of the recognition of the Inde-pendent. Thus, if an 8(a)(2) violation exists, then a ques-tion concerning representation may be found to be pres-ent. This formulation brings into focus whether 8(a)(2)evidence appropriately may be considered in the pendingproceeding. The Board, in Roman Stone (fn. 3), held thatthe respondent was not entitled to attack the validity ofthe recognition. In so holding, the Board observed, "It isapparent that ...[the] ...representative status couldnot be challenged directly."The Board's ruling, however, was based on factorswhich may be distinguished from the instant case. Thus,the recognition sought to be challenged in Roman Stonehad been granted far beyond (approximately 15 years)5 Accordingly, the entire transcript in the case of Curtis L. Mack vRetail Clerks Union Local No. 1063. AFL-CIO, is incorporated into andforms part of the official record in the instant proceedings Despite thestipulation by which the judicial proceedings are incorporated herein, theEmployer has maintained its objection to the relevancy of the so-called8(a)(2) evidence produced before the U S. District Court as %well as to theevidence of lIke character adduced before methe Act's 6-month statute of limitations. The Board notedthat in those circumstances the attempted challenge wasimproper.The instant situation is dissimilar. As noted, recogni-tion was granted to the Independent on May 8. Respond-ent formally began its challenge by filing its 8(a)(2)charge on June 6, somewhat less than I month from thealleged illegality.In another 8(b)(7)(A) case, Local No. 7463, UnitedMine Workers of America (Harlan Fuel Company), 160NLRB 1589, fn. 1 (1966), the Board once again declaredthat the status of an incumbent bargaining representative"may not be placed in issue or litigated in this proceed-ing." (Emphasis supplied.)The Board relied on its Roman Stone Decision, and theadded factor that the Harlan Fuel hearing began morethan 6 months after execution of the subsisting collec-tive-bargaining agreement.I conclude that the position of the General Counseland Employer is misconceived. Their contentions arebased on a too literal and narrow interpretation of thecited cases. Such an application dictates a conclusionherein that evidence of Respondent's assistance and/ordomination should be excluded from consideration. Thisis so because the rule of those cases prevents me frommaking a separate finding that Section 8(a)(2) had beenviolated. To that issue, it is clear that I must defer to thefinality of the General Counsel's action which sustainedthe Regional Director's dismissal of the 8(a)(2) charge.Nonetheless, I perceive Respondent's evidence of as-sistance and/or domination is not designed to establishthe existence of an 8(a)(2) violation, or to obtain a find-ing that the Employer was actually guilty of such mis-conduct. Instead, Respondnt's evidence was profferedmerely to defend against the General Counsel's assertionthat the Independent was lawfully recognized.Finally, in International Brotherhood of Electrical Work-ers, Local 453, AFL-CIO (Southern Sun Electric Corpora-tion), 242 NLRB No. 160 (1979), another 8(b)(7)(A) case,the Board had a more recent opportunity to express itsviews on the finality of the General Counsel's authorityto issue complaints. The Board impliedly acknowledgedthat dismissal of 8(aX2) charges constitutes a final resolu-tion of that issue.No authority has been cited or independently uncov-ered by me which directly addresses the issue as I per-ceive it.Query: What would General Counsel's and Employ-er's position be to the offer of evidence tending to showsupervisory participation in solicitation of a card major-ity for the Independent if no 8(aX2) charge ever hadbeen filed? Would those parties remain adamant in theirobjection to such evidence in that posture? If objectionsto such evidence were sustained within that contextwould not the Respondent then have a legitimate claimthat it had been denied a fair hearing? (See Russell-Newman Manufacturing, Company, Inc. v. N.L.R.B., 370F.2d 980 (5th Cir. 1966).) I conclude that, Harlan Fuel,Roman Stone, and Southern Sun cases are distinguishablefrom the instant situation because the issue under consid-eration in those cases was the very existence of an 8(a)(2)violation. Herein the issue is whether Respondent may 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe estopped from producing part of its defense. More-over, in Roman Stone and Harlan Fuel there appearedstatute of limitations problems which do not exist in theinstant case.It is illogical and fundamentally inequitable (Russell-Newman, supra) and oppressive to conclude that Re-spondent is to be precluded from litigating a legitimatedefense (see, for example, Carpenters District Council ofDetroit, Wayne and Oakland Counties and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (Shepard Marine Construction Company), 195 NLRB530 (1972)).For emphasis, I find that Respondent's evidence of as-sistance and/or domination herein is directly addressedto the very words of the Act which place the burdenupon the General Counsel to prove an 8(b)(7)(A) viola-tion by a showing that "lawful recognition" was grantedto the subject incumbent labor organization.Accordingly, I conclude that Respondent is not pre-cluded from adducing its evidence specifically designedto challenge the General Counsel's case that the recogni-tion of the Independent was lawful. It follows that Re-spondent is entitled to have all such evidence consideredherein.I turn now to the question whether the General Coun-sel has sustained his burden of proving that the Inde-pendent was lawfully recognized.The record reveals that recognition was granted (as in-dicated above) on May 8 during the preelection confer-ence at the Board's office. Employer representativesDonald Heathman, Jr., and Attorney Walter Phillipswere present. Representing the Independent were Attor-ney Jim Howard and employees Tom Bishop and MikeSmith.6As previously indicated, no representative of Re-spondent was present, although an invitation to it hadbeen issued. Those present verified the existence of 92apparently valid authorization cards of an approximateunit of 124 employees. The Employer immediately rec-ognized the Independent.The numerical majority has not been challenged in thisproceeding. Rather, as indicated, Respondent's defenseattacks only its uncoerced character.At the time the Employer recognized the Independent,no representation petition had been filed asserting thatRespondent, or any other labor organization, was seekingrepresentation rights for any of the unit employees. Also,Respondent had not moved to intervene in the represen-tation proceeding (Case 10-RC-11760) initiated by theIndependent.Based on the foregoing, I find the evidence shows thatthe Independent had been granted recognition at a timewhen there existed no conflicting claim for representa-tional rights of the subject employees and such evidenceestablishes the General Counsel's prima facie case thatthe Independent had been lawfully recognized.Has the General Counsel's prima facie case been effec-tively refuted? I conclude the evidence is insufficient tohave done so.Respondent adduced impressive evidence tending toshow that the Independent's majority may have been6 The status of these employees is further explicated infra.tainted and not uncoerced. Superficially, Respondent'sevidence and arguments are appealing.Thus, the totality of evidence shows:(1) That persons whose status as statutory supervisorsis disputed solicited employee signatures on Indepen-dent's authorization cards. For example, employees TomBishop, a grocery clerk, and Mike Smith, an "overseer,"later elected president and vice President, respectively,of the Independent, initiated the Independent's organiza-tional drive. There is evidence that Bishop sporadicallysubstituted for management officials at the Employer'sStone Mountain facility. There is scant evidence thateither Bishop's or Smith's duties include the authority toresponsibly direct the activities of other personnel or ex-ercise any independent judgment in that connection.(2) Jeff Bagwell, a grocery clerk and head of receiv-ing, also sporadically filled in for management. Thoughthere is some evidence he directed work activities ofother employees, there is little evidence to show theextent to which he engaged in that function using inde-pendent judgment. Employee Gina Neister testified,during direct examination, that she viewed Bagwell as amanagerial official. However, on cross-examination,Neister conceded Bagwell mostly works in the rear ofthe store while persons admittedly managers work at thefront of the store. In this posture, I cannot rely on Neis-ter's testimony to find (as urged by Respondent) that em-ployees perceive Bagwell as a statutory supervisor.Bagwell solicited employee signatures on authorizationcards for the Independent when undisputed managementofficials were on the premises and in violation of theEmployer's written and distributed no-solicitation rule.This element implies a management imprimatur on thesolicitation activities. However, there is no evidence ofthe extent to which the no-solicitation rule had been en-forced in general. In the absence of a showing that Bag-well's solicitation was permitted in a disparate manner, Ido not consider his breach of the no-solicitation rule suf-ficiently probative to support Respondent's defense.(3) Judy Aukes, head cashier at the Stone Mountain fa-cility, was elected secretary of the Independent. She isresponsible for opening the safe, distributing cash tocashiers, and performing a variety of other financialtransactions, including computing employee work hoursfor payroll purposes. She performs the work mentionedabove in an office located next to the store manager'soffice. Her duties also include working as a checker. Shetestified, without contradiction, that she spends one-halfto as much as an entire day working as a checker. Thereis no evidence that Judy Aukes solicited signatures onany authorization cards.(4) Vernon Aukes, Judy's husband, is in charge ofmaintenance at both of the Employer's facilities. Origi-nally, he had been elected treasurer of the Independentbut resigned that post.7Vernon's resignation was onJudy's recommendation. Respondent suggests that rec-ommendation is tantamount to a request of management.Inasmuch as I find the evidence does not support the su-pervisory contention as to Judy, I reject Respondent'sargument. Even assuming Judy were part of manage-Employee Harry Berry, receiving clerk, succeeded to the treasurer'sposition. UNITED FOOD AND COMMERCIAL WORKERS, LOCAL 1063377ment, I consider this incident has little probative value inaid of Respondent's contentions. The request of Vernonto resign his post with the Independent is equally suscep-tible to the interpretation that the Employer sought tomaintain an arm's-length relationship with the Independ-ent, especially where the evidence shows he submittedhis letter of resignation on May 21, only I week after hiselection.(5) It is uncontradicted that dues to the Independenthad been checked off by the Employer before the mem-bership ratified the collective-bargaining agreement, andbefore the contract was signed. While this suggests im-proper assistance by the Employer to the Independent,there is no evidence to show whether or not the employ-ees whose dues had been checked off had, indeed, au-thorized such payroll deductions. Thus, standing alone, Ido not consider the apparent acceleration of dues-check-off of probative value in support of a conclusion of un-lawful assistance.(6) Finally, and in the absence of direct evidence ofcollusion, I place no significance upon the evidencewhich shows the contract negotiations were rapidly con-cluded. Similarly, I will not encroach upon the characterof the terms negotiated, in view of the evidence that themembership of Independent ratified them, again, withoutapparent Employer intervention. In this connection, it isnoted that the brief nature of negotiations can be attrib-uted to the fact that many of the terms negotiated werederived from various clauses found in Respondent's owncontracts.Upon all the foregoing, I find the record as a wholesustains the General Counsel's burden of proving that theIndependent had been lawfully recognized.8For thisreason, I also find that, after the grant of recognition tothe Independent, a question concerning representationcould not appropriately have been raised under Section9(c) of the Act. The suspicious circumstances raised byRespondent's evidence is insufficient to effectively rebutthese conclusions.2. The object of Respondent's picketingAs indicated, Respondent picketed the Employer'sJonesboro facility continuously from March 12 to July10, except between May 20 and May 24. The legend onthe picket signs remained substantially unchanged fromthat quoted in section II,B, supra.The General Counsel and Employer contend that rec-ognition of Respondent, or organization, was an objectof its picketing and that the so-called publicity provisocontained in Section 8(b(7)(C)9does not apply to allega-tions of an 8(b)(7)(A) violation.Respondent contends its picketing was solely for infor-mational purposes and that, as such, was permissibleunder the terms of the aforesaid publicity proviso.8 I find sparse direct evidence that any of the employees, whose activi-ties on behalf of the Independent have been discussed, were agents of theEmployer. In the circumstances herein, I will not infer such agency fromthe fact that statutory supervisors may have been on the premises duringany of Bagwell's union activity.i In relevant part the proviso declares: "Nothing in this subparagraph(C) shall be construed to prohibit any picketing or other publicity fior thepurpose of truthfully advising the public (including consumers) that anemployer does not employ members of .a labor organization .Resolution of the parties' contentions depends uponresolution of two threshold matters. They are: (1) wheth-er there is probative evidence showing that recognitionformed some part of the reason for the picketing, and (2)whether the picketing could be immunized by the public-ity proviso.No extensive analysis or discussion is necessary to re-solve the present issue. If the publicity proviso does notapply to 8(b)(7)(A) allegations, a finding of violation maybe made upon proof of a recognitional or organizationalobject. It is appropriate to examine the legend on thepicket signs to determine whether the proscribed objectexists.In Local 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(Colony Liquor Distributors, Inc., Colonial Carriers, Inc.),145 NLRB 263 (1963), a union picketed with signs bear-ing a legend strikingly similar to that on Respondent'ssigns. In relevant part, the union's signs in the ColonyLiquor case bore the legend: ". ..(the named employ-ers) ...did not employ union members here-please donot patronize-thank you ...." The Board acknowl-edged that an object of the picketing was to persuade thepublic to withdraw its patronage from Colony. However,the Board stated:..this is not inconsistent with the broader organi-zational or ultimate recognitional objectives that thelanguage of the picketing signs imply. The picketsigns themselves reflect that Respondent's specificreason for appealing to the public to withhold pa-tronage from Colony was that Colony did notemploy union members and did not have a contractwith it. From this, it is apparent that Respondentitself considered that its quarrel with Colony wasone that would cease when that reason for picketingwas no longer valid-in short, when Colony againemployed union members or entered into a contractwith it. [145 NLRB at 265, 267.]The Colony Liquor case also relates to the applicabilityof the publicity proviso. Colony Liquor involved allega-tions of an 8(b)(7)(B) violation. On this issue the Boarddeclared that "it cannot be a defense to a charge of vio-lation of Section 8(b)(7)(B) that the picketing is truthfulor is merely to seek public support for a nonpatronagecampaign if the information which the union is commu-nicating to the public through its signs itself establishes aproscribed object."(145 NLRB at 266.)In Local Union 429, International Brotherhood of Elec-trical Workers, AFL-CIO (Sam M. Melson d/b/a SamMelson. General Contractor), 138 NLRB 460 (1962), an8(b)(7)(C) proceeding, the respondent union picketedwith a placard advising that the employer "does notemploy members of or have a contract with ...theunion ... ."The Board in Melson gave meaning to the sign's lan-guage by stating "we have held that a statement of apicket sign that an employer does not employ membersof a labor organization clearly imports an object of orga-nization.... We accordingly find the picketing ... 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas for proscribed objects of recognition and organiza-tion." (138 NLRB at 462, and cases cited at fn. 4.)Finally, in Local Joint Executive Board of Hotel andRestaurant Employees and Bartenders International Unionof Long Beach and Orange County; Culinary AllianceLocal No. 681 (Leonard Smitley and Joseph W. Drownd/b/a Crown Cafeteria, a Co-partnership, 135 NLRB 1183(1962), supplementing 130 NLRB 570 (1961), the Boardinterpreted the phrase "does not employ members of,"stating that language "clearly imports a present object oforganization" (135 NLRB at 1185). Even the dissentingBoard members in the Crown Cafeteria case were of asimilar opinion as to the effect of the sign language (135NLRB at 1187).It is true, as Respondent claims, that the language onpicket signs is not dispositive of the picketing objective(Alton-Wood River Building and Construction TradesCouncil, et al. (Jerseyville Retail Merchants Association),144 NLRB 526, 529 (1963); also American Federation ofGrain Millers, Local Union No. 16, AFL-CIO (Bartlettand Company, Grain), 141 NLRB 974, 978-979 (1963)).Herein, there are factors which favor a finding that Re-spondent's picketing was not for a proscribed objective.Thus, the picketing was conducted at only one of theEmployer's two facilities encompassed in the appropriatebargaining unit. Hence, the picketing was not coexten-sive with the unit scope. Also, Respondent neither inter-vened nor participated in any way in the proceedingsattendant to the Independent's representation petition;the parties stipulated that Respondent had made no claimfor recognition prior to or concurrent with its picketing;Respondent made no effort to solicit any of the subjectemployees as members; and, finally, the record showsthat picketing is not normally a method employed by Re-spondent in pursuit of recognitional or organizational ob-jectives.The immediately foregoing elements have been consid-ered in light of the picket sign language, and of thewords in the statute itself. Clearly, the Act contemplatesthat the General Counsel need demonstrate only thatrecognition or organization is an object (N.L.R.B. v.Local Union No. 103, International Association of Bridge,Structural & Ornamental Iron workers. AFL-CIO, et al.(Higdon Construction Co.), 434 U.S. 335 (1978); BuildingService Employees Union Local No. 87. AFL-CIO (LibertyHouse/Rhodes), 223 NLRB 30, 33 (1976)). Moreover,three officials of Respondent provided testimony relatingto the object of the picketing. Thus, Respondent's secre-tary-treasurer, Clyde Owens, stated the picketing was in-formational in nature. When pressed, Owens candidly ac-knowledged "if we represented the people, I don't thinkwe would picket...." Also, Respondent's executive as-sistant, Buddy Adams, maintained that the picketing waspurely informational. However, during his cross-exami-nation, he conceded that, if the Jonesboro employeeswere represented by Respondent, there would be nopicketing. Similarly, Respondent's executive officer, Wil-liam Jenkins, testified during the injunction proceedingsto a similar effect. Such admissions have been the basisof finding a proscribed object (Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO,District Local 340 (PFA-Farmers Market Association). 232NLRB 111, 117 (1977)). Even assuming I were to acceptthe protestations of these three union officials, such self-serving disclaimers are not determinative (General ServiceEmployees Union Local No 73 affiliated with Service Em-ployees International Union, AFL-CIO v. N.L.R.B., 578F.2d 361 (D.C. Cir. 1978)).Upon all the foregoing facts, I conclude that therecord sufficiently establishes that recognition was atleast an objective of Respondent's picketing and that therecord as a whole supports the conclusion, which Imake, that the General Counsel has sustained his burdenof proving a proscribed object by a preponderance of theevidence. Accordingly, I find that Respondent has vio-lated Section 8(b)(7)(A) of the Act, as alleged.Upon the basis of the foregoing findings of fact, andthe entire record in this proceeding, I make the follow-ing:CONCLUSIONS OF LAW1. Heathman Enterprises, Limited, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Retail Clerks Union Local No. 1063, AFL-CIO,and Heathman Employees Independent Union are labororganizations within the meaning of Section 2(5) of theAct.3. By picketing the Jonesboro, Georgia, facility ofHeathman Enterprises, Limited, on March 12-May 24,and May 30-July 10, 1979, with an organizational and/orrecognitional object, at a time when that employer hadlawfully recognized Heathman Employees IndependentUnion, and a question concerning representation couldnot be raised under Section 9(c) of the Act, Respondentviolated Section 8(b)(7)(A) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(b)(7) of the Act, I shall recommend that it be requiredto cease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.The Employer requests that the remedy include anorder for reimbursement to the Board and all investiga-tive and litigation expenses incurred by each of them inthe investigation, processing, and the litigation of the in-stant proceedings and in the processing of the 8(a)(2)charges filed by Respondent against the Employer. TheEmployer implies that Respondent prolonged the variousproceedings as a subterfuge which permitted it to contin-ue its conduct, which I have found unlawful, for an ex-tended period of time.The Employer's request is not adopted. The test forimposition of such extraordinary remedies, as I under-stand the authorities, is whether the litigation is frivolousand unnecessary, or the issues not debatable. OxfordStructures, Ltd., Debtor-In-Possession, 245 NLRB No. 151(1979); Heck's Inc, 215 NLRB 765 (1974); Tiidee Products,Inc., 196 NLRB 158 (1979). However one might regardRespondent's persistence in its conduct and the variouslitigation, I conclude that Administrative Law JudgeMurphy's Order and Statement of the Case in the injunc- UNITED FOOD AND COMMERCIAL WORKERS, LOCAL 1063379tion proceedings, the General Counsel's disposition ofthe 8(a)(2) appeal, and the issues as I have framed anddiscussed them herein convincingly establish that seriousand legitimate issues which are debatable are presentherein. Accordingly, I find the litigation not frivolousand the requested extraordinary remedy unwarranted.On the basis of the foregoing findings of fact and con-clusions, and the entire record in the case, and pursuantto Section 10(c) of the Act, I issue the following recom-mended:ORDER'0Retail Clerks Union Local No. 1063, AFL-CIO,Jonesboro, Georgia, its officers, agents, and representa-tives, shall:I. Cease and desist from picketing Heathman Enter-prises, Limited, where an object is to force or requirethat Employer to recognize or bargain with it as the rep-resentative of its employees or to force its employees toaccept it as their representative, where the Employer has'O In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.lawfully recognized another labor organization and aquestion concerning representation cannot be raised.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its principal office and place of business,and any other location from which it services the com-munities of Jonesboro and Stone Mountain, Georgia,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Deliver to the Regional Director for Region 10signed copies of said notice in sufficient number to beposted by the Employer and the Independent, if they bewilling.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."